Citation Nr: 1317365	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  05-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. 

The issue on appeal was previously before the Board in October 2008 and September 2012.  It was remanded each time for additional evidentiary development.  Also before the Board in September 2012 was a claim of entitlement to service connection for posttraumatic stress disorder.  In September 2012, the Board denied the claim.  The issue of entitlement to service connection for posttraumatic stress disorder is no longer on appeal.  


FINDING OF FACT

The competent probative evidence of record demonstrates that the Veteran's currently existing sleep disorder is not etiologically linked to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

The Board finds VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's June 2003 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A November 2008 letter from the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date for the issue on appeal.  See Dingess/Hartman, 19 Vet. App. at 486.  

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide complete notice to the claimant regarding what information and evidence was needed to substantiate the claim as well as notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date for the issue on appeal and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as identified VA and private medical records have been obtained and associated with the claims file.  VA provided the Veteran with several VA examinations which were conducted to determine the etiology of his claimed sleep disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The reports of the VA examinations are adequate for purposes of this decision as they are based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran and review of the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The etiology opinions are supported by adequate rationale.  The Board finds there has been substantial compliance with the Board's remand instructions as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim of entitlement to service connection for a sleep disorder, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge such as having problems with his sleep and feeling tired.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of his sleep disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Analysis

In April 2003, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for problems sleeping.  He wrote that, when he heard noises while he slept, he would wake up and look outside to see what was going on.  He was more awake than asleep at night.  He would drink to go to sleep including drinking 36 ounces of hard liquor at night to sleep.  He also indicated that he was a very light sleeper.  In January 2004, the RO denied service connection, in pertinent part, for sleep problems.  The Veteran has perfected an appeal with the denial of service connection for a sleep disorder.  

There is evidence documenting that the Veteran complained, at times, of sleep problems during active duty.  The Veteran completed Reports of Medical History in July 1964 and April 1966 wherein he denied having or ever having had frequent trouble sleeping.  However, in May 1967, the Veteran informed a clinician that he could not sleep at night.  He denied personal problems.  The impression was A.T.S. which possibly means anxiety tension state.  In September 1968, the Veteran completed another Report of Medical History wherein he indicated that he had or had had frequent trouble sleeping.  The document was annotated to indicate the Veteran reported he had had frequent trouble sleeping since 1966.  He attributed this to nerves.  The clinician determined that the Veteran did not experience any complications or sequelae from the sleep disturbance.  

There is also evidence documenting that the Veteran has been diagnosed with insomnia.  Post-service medical records, dated many years after the Veteran's discharge include assessments of insomnia and possible apnea.  

In February 1998, a private clinician noted that the Veteran complained of insomnia and reported that it was a lifelong problem.  The Veteran's father also had insomnia.  The Veteran had tried various strategies to help the sleep at night but these didn't help.  The pertinent assessment was insomnia.  

In June 1998, the Veteran informed a clinician that he had insomnia.  He was tired most of the time but he performed a lot of physical labor.  He was not getting much sleep.  He did not think he was anxious but he did think about different things when he tried to sleep.  He knew that he snores and there was a family history of sleep apnea and cataplexy.  The pertinent assessment was insomnia and possible sleep apnea.  

In July 2003, a VA readjustment counselor wrote that the Veteran had serious problems with anger control, isolation, avoidance, intrusive thoughts and sleep disturbance.  The Veteran was assessed as having PTSD symptoms from his Vietnam experiences.  

In February 2005, the Veteran's mother wrote that she had a hard time dealing with the Veteran's sleeplessness.  

The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

While there is evidence of the current existence of a sleep disorder and evidence of complaints of problems sleeping during active duty, the claim for service connection for a sleep disorder must be denied as all the competent probative evidence which addresses the presence of a sleep disorder has demonstrated that the current sleep disorder was not etiologically linked to the Veteran's active duty service to include the in-service complaints of sleep problems.  

In support of the Veteran's claim, VA arranged to have the Veteran examined to determine the nature and etiology of his claimed sleep disorder.  The examiners all opined that the current sleep disorder is not etiologically linked to active duty.  

On VA examination in June 2009, the Veteran complained of sleep problems including periods of waking then falling back asleep.  He slept three to four hours at night and napped during the day.  The Veteran reported the symptoms of sleep impairment were nightly, of mild to moderate severity and had a duration of many years.  The examiner opined that it was impossible to separate the effects of alcohol use with the Veteran's alleged sleep impairment and prior depressive symptoms without resort to speculation.  It was observed that the use of alcohol can negatively impact the quality and duration of sleep.  The examiner noted that the Veteran reported feeling fatigued on a daily basis and the examiner opined this may be partially due to his sleep impairment and this may be related to his alcohol dependence.  The Axis I diagnosis was alcohol dependence.  

In an addendum to the June 2009 examination report, the examiner opined that the Veteran's alleged sleep impairment was less likely than not related to his military service.  The rationale was that the Veteran had a history of alcohol dependence and abuse and was drinking alcohol with his medications nightly.  The examiner observed that it was well known in the medical literature that alcohol use can disrupt the quality and duration of sleep.  Furthermore, the examiner noted the Veteran had a history of depression but did not complain of depression at the time of the examination.  The examiner wrote that heavy alcohol use may produce or exacerbate depressive symptoms through the direct pharmacological effects of alcohol use.  It was observed that even moderate doses of alcohol can reduce the availability of tryptophan which is a precursor to serotonin and low serotonin levels have been implicated in the etiology of depression.  Secondly, the examiner wrote that alcohol abuse can produce or exacerbate depressive symptoms indirectly through its effects on the psychosocial functioning of an individual.  Given this, the examiner found the Veteran's main diagnosis is alcohol dependence and any sleep or depressive symptoms are inextricably linked to this primary problem.  

At the time of a November 2010 VA examination, the Veteran informed the examiner that he drank two glasses of whiskey every night.  He reported difficulty falling asleep and was usually getting only four hours of sleep per night.  He slept some during the day.  He had low energy.  Testing revealed that the Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders raising in the examiner's mind the suspicion of malingering on the part of the Veteran.  The Axis I diagnoses were alcohol dependence and depressive disorder not otherwise specified.  It was observed that heavy alcohol use may produce or exacerbate depressive symptoms through the direct pharmacological effects of alcohol use.  Even moderate doses of alcohol can reduce the availability of tryptophan which is a precursor to serotonin and low serotonin levels have been implicated in the etiology of depression.  Secondly, alcohol abuse can produce or exacerbate depressive symptoms indirectly through its effects on the psychosocial functioning of an individual.  

The examiner opined the Veteran's main diagnosis is alcohol dependence and any sleep or depressive symptoms are inextricably linked to this primary problem.  The examiner found that PTSD could not be diagnosed.  It was further observed that the testing which was administered suggested the likelihood of malingering symptoms.  Given the test results, the examiner questioned the accuracy and validity of the Veteran's self-reported symptoms.  The examiner noted the Veteran's chronic alcohol abuse and reported depressive symptoms can explain many of the symptoms the Veteran construes to be attributed to PTSD.  With regard to the etiology of insomnia, it was observed that alcohol use can interrupt the sleep cycle and that individuals tend to wake back up after the alcohol is metabolized.  It was the examiner's opinion that the reported sleep problems were related to the chronic alcohol use.  The examiner observed that the service treatment records have an annotation in May 1967 that the Veteran complained of an inability to sleep without personal problems.  The next medical record which mentions insomnia was dated in 1998.  This is over 30 years later and there was no objective medical evidence of a chronic insomnia diagnosis by mental health care practitioners to link the notation from 1967 to 1998 to indicate a chronic condition developed and maintained.  

The most recent VA examination for compensation and pension purposes was conducted in October 2012.  The examiner reviewed the claims file.  The examiner opined that the Veteran's sleep impairment was less likely than not caused by or a result of his military service.  The rationale was that there was no objective medical evidence found of a chronic condition that developed from his statements in 1968 of frequent trouble sleeping which was qualified by the statement that there were no complications and no sequelae.  The 1998 medical record reveals the Veteran reported he had lifelong insomnia as well as his father which suggests to the examiner that the sleep problems may have preceded service, been genetically caused or again, had nothing to do with service 30 years later.  For a condition to be etiologically related to service, there must be objective medical evidence that it was a condition that was maintained after being diagnosed in service.  The examiner observed the record stated "no sequelae."  The examiner wrote that sequelae is defined as a condition following as a consequence of a disease.  Furthermore, the examiner noted that he had already explained in his prior opinion that alcohol use can cause sleep interruption and poor sleep quality and duration.  This is well known in medical literature.  

The Board accepts the reports of the VA examinations as persuasive evidence on the question of etiology of the current sleep disorder-based, as they were, on examination of the Veteran and consideration of his documented medical history, and supported by stated rationales.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The Board finds this is the only competent medical evidence which addresses the etiology of the claimed sleep disorder.  No health care professional is on record as supporting the Veteran's allegations of his sleep disorder being linked to his active duty service.  

The only evidence which supports a determination that the Veteran currently experiences a sleep disorder which is etiologically linked to his active duty service is the Veteran's own allegations.  As set out above, the Board finds the Veteran is a lay person.  While he is competent to report on symptoms he can observe with his senses such as problems sleeping, he is not competent to provide evidence regarding the cause of his sleeping problems.  The Board finds the cause of the Veteran's sleep problems is a complex medical question which the Veteran is not competent to provide evidence on.  The Veteran's allegations have no probative value regarding the etiology of his sleep disorder.  

Furthermore, to the extent that the Veteran has alleged he has had continuous problems with his sleep from the time of discharge to the present, the Board finds reduced probative value should be placed on these allegations.  The examiner who conducted the November 2010 VA examination opined that the Veteran may be malingering based on objective testing.  This suggests to the Board that he also would advance an inaccurate factual background in support of his claim for compensation.  

For the foregoing reasons, the Board finds that the claim for service connection for a sleep disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a sleep disorder is denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


